Citation Nr: 1726591	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to a compensable rating prior to July 5, 2012, and in excess of 30 percent from July 5, 2012, for service-connected migraines.

5.  Entitlement to a compensable rating for sinusitis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from May 1974 to April 1975 and from October 1976 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a lumbar spine disorder, entitlement to increased ratings for migraines and sinusitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 2016 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her service connection claims for pes planus and an eye disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for pes planus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the claim for entitlement to service connection for an eye disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.  In the present case, at the November 2016, the Veteran expressly withdrew her appeal with regard to the issues of entitlement to service connection for pes planus and an eye disorder prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.


ORDER

The appeal of the claims for entitlement to service connection for pes planus and an eye disorder is dismissed.


REMAND

Regarding the Veteran's service connection claim for a lumbar spine disorder, her medical treatment records show that she first complained of low back pain in July 1987, at which time she reported having experienced low back pain for ten years, or approximately since 1977.  In July 1995, a lumbar spine x-ray showed spondylolisthesis.

At the November 2016 Board hearing, the Veteran testified that her back went out during her active duty and bedrest was ordered.  She testified the she gave birth and continued to have back problems.  Her husband testified that after she injured her back during active service, she was not provided back pain medications due to her pregnancy.

In December 2016, the Veteran's physician Dr. Abdullah Baig reported that he had treated the Veteran's back pain since 2002.  Dr. Baig noted that the Veteran was placed on complete bed rest in July 1975 for about five months due to severe back spasms and severe back pain.  Dr. Baig felt it was "quite possible" that her chronic low back pain was a result of her pregnancy during her active service.  Dr. Baig reported that the Veteran fell in 2015, but that her back pain preceded the injury.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, a private medical opinion was provided suggesting that the Veteran's back disability may have onset since service, but the language (quite possibly)was ultimately too equivocal to support a grant of service connection.  Nevertheless, this opinion was sufficient to trigger VA's duty to provide a VA examination.
 
Regarding the Veteran's increased rating claims for migraines and sinusitis, at the hearing she testified that she has migraines about once per week for about three days along with vertigo, nausea, and sensitivity to light, sound, and smell.  She testified that she stopped working due to her migraines in 1996 and was unable to retain employment due to her migraines.  She testified that she had prostrating attacks of both her migraines and sinusitis.  Finally, she testified that her disabilities have worsened as she ages.  She was last afforded VA examinations for these conditions in April 2009 and October 2012 respectively.  As such, new examinations are required to evaluate the current nature and severity of the Veteran's migraines and sinusitis.

Regarding a TDIU, at the November 2016 hearing, the Veteran testified that she has been unable to work since 1996 due to her migraines.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the evidence, the issue of TDIU has been raised by the record, is part and parcel of the increased rating claims, and is properly before the Board.  Id.  As such, the issue of a TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should diagnose any current lumbar spine disorder and should offer the following opinion:   Is it at least as likely as not (50 percent or greater probability) that a currently diagnosed lumbar spine disorder either began during or was otherwise caused by the Veteran's active naval service?  Why or why not?  The examiner should discuss the effects, if any, of any lumbar spine disorder on the Veteran's ability to sustain substantial gainful employment.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected migraines and sinusitis.  The examiner should discuss the effects, if any, of the Veteran's migraines and sinusitis on her ability to sustain substantial gainful employment.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


